Title: To George Washington from Elhanan Winchester, 9 December 1783
From: Winchester, Elhanan
To: Washington, George


                        
                            Worthy and great Sir,
                            Philadelphia Decr 9th 1783
                        
                        You will perhaps be surprized to receive a letter from such a poor unworthy creature as I am, and one with
                            whom you have no acquaintaince, but I can assure you, Worthy Sir, that you will find the language of gratitude and respect
                            without disguise or flattery in these lines; and therefore permit me among Millions, (even the happy Millions of the
                            Inhabitants of the united States, who owe their Liberty under God to your Excellency) to give you a small part of that
                            tribute of thanks that I owe you, and which flowing from an humble and grateful heart may be acceptable to your
                            Excellency, notwithstanding the meanness, and low estate of the Writer.
                        But first of all, I return hearty thanks to the great JEHOVAH, the Lord of Heaven, and Earth, who has been
                            pleased to raise you up, as our Deliverer, in such a time as this, and to endow you with those extraordinary gifts and
                            abilities which were necessary for the accomplishment of the great work in which you engaged. I praise my God that He has
                            preserved your valuable Life to see that grand Event brought to pass, which will astonish future generations to hear of;
                            and which has happened under your direction and in a great measure by your means God hath highly honoured you, above Any
                            General in the known World, by making you the Deliverer of your Country; and I hope and trust that you will ever love,
                            honour, and adore that great Author and giver of every good and perfect Gift who hath inspired you with such amazing
                            Wisdom, Fortitude, and Confidence in his Providence; whereby you have conquered and surmounted those grand difficulties
                            that many looked upon as insuperable.
                        I scarcely know which to admire most, your disinterested engagement in the Cause at first, your Constancy and
                            perseverance under the greatest difficulties, your great moderation in the use of your power, the secret and wise Counsels
                            by which you defeated the designs of the Enemy, the Skill by which you ruled the army and quieted the murmurs of the
                            Soldiers, or your great humanity and generosity. But there are two things in your Excellency’s conduct, which above all
                            others endear you to me, The first is your great regard to the Deity, which has preserved you from those abominable vices
                            which have sullied the Actions of many consummate generals; and the other is, your retiring to a private Life, without
                            interfering in the Affairs of government. This Conduct, might, forever endear you to all the lovers of God and man.
                        And now, dear Sir, my earnest wish, and fervent prayer is, that the great God Would still regard you with a
                            favourable Eye, and that after many years of Service here, he may be pleased of his free mercy and grace to receive you to
                            the Mansions of Glory, and give you that Abbrobation which is infinitely superior to the highest Applause of Mortals,
                            "Well done, thou good and faithful Servant, thou hast been faithful over a few things; I will make thee ruler over many
                            things; enter thou into the Joy of thy Lord." There you shall drink at the fountain Head of pleasure, and be refreshed
                            with the emanations of original Life and Joy, you shall hear the voice of uncreated Harmony speaking peace, and ineffable
                            Consolation to your soul.
                        I have wrote a lengthy and free letter, but the great love I have for you may be my excuse, and tho’ at
                            present you will have congratulations more worthy of your Attention, than this poor servant of mine, yet when you come to
                            retire to your delightful Seat perhaps it will not be disagreable to you to accept of this small mark of esteem from a
                            poor individual who has the honour, and takes the Freedom to subscribe himself, Your Excellency’s most humble servant
                        
                            Elhanan Winchester
                        
                    